Spencer, J.
This is a case filed in the district court for Lancaster County by Albert J. Plucknett, doing business as Four Stax Drug, a sole proprietorship, and Four Star Drug of Lincoln, Nebraska, Inc., a corporation, against Frank B. Morrison, Governor of the State of Nebraska, and other state, county, and city officials, to declare Legislative Bill 710, enacted by the Seventy-third Session of the Legislature of the State of Nebraska, Laws 19.63, c. *293392, p. 1242, hereinafter referred to as L. B. 710, void and. unconstitutional, and to .enjoin defendants from enforcing its provisions against the plaintiffs., Fifteen retail merchants were permitted to intervene in support of L. B. 710, and they join in the appeal from the order finding L. B. 710 to be unconstitutional and void.
This case is a companion case to Skag-Way, Inc. v. Douglas, No. 35808, ante p. 290, 133 N. W. 2d 12. They were tried together in the district court and briefed and argued together in this court. As we said in the companion case, the questions involved were fully determined by Terry Carpenter, Inc. v. Wood, 177 Neb. 515, 129 N. W. 2d 475.
The judgment of the trial court should be and hereby is affirmed.
Affirmed.
Boslatjgh, J., not participating.